—Orders, Supreme Court, New York County (Stuart Cohen, J., and Walter Tolub, J., respectively), entered November 5, 1997 and *132April 29, 1998, inter alia, denying petitioner’s application made pursuant to CPLR article 78 for an order directing respondents to furnish documents sought under the Freedom of Information Law, and denying petitioner’s motion for renewal, unanimously affirmed, without costs.
Petitioner failed to meet his burden of establishing by admissible evidence that the documents requested had not been provided to the attorney who had represented him at his criminal trial or that they were no longer available to petitioner (see, Matter of Franklin v Keller, 254 AD2d 83; Matter of Scarola v Morgenthau, 246 AD2d 417; Matter of Swinton v Record Access Officers for City of N. Y. Police Dept., 198 AD2d 165). The motion to renew was properly denied (see, Foley v Roche, 68 AD2d 558).
We have considered and rejected petitioner’s remaining contentions. Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.